

115 HR 4611 IH: Disaster Response Workforce Flexibility Act of 2017
U.S. House of Representatives
2017-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4611IN THE HOUSE OF REPRESENTATIVESDecember 11, 2017Mrs. Demings (for herself and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide an increase in premium pay for certain employees of the Federal Emergency Management
			 Agency during fiscal years 2017 and 2018, and for other purposes.
	
 1.Short titleThis Act may be cited as the Disaster Response Workforce Flexibility Act of 2017. 2.Premium pay exception for FEMA employees (a)Definition of covered employeeIn this section, the term covered employee means any employee of the Federal Emergency Management Agency who, during any of fiscal years 2017 or 2018, performs duties directly related to, or in support of, disaster preparation, response, and recovery efforts.
 (b)Exception for limitation on premium payNotwithstanding any other provision of law, during fiscal years 2017 and 2018, section 5547(a) of title 5, United States Code, shall not apply to any covered employee to the extent that its application would prevent the covered employee from receiving premium pay, except that such premium pay shall not be payable to a covered employee to the extent that the aggregate of the covered employee's basic and premium pay for the year would exceed the rate of basic pay payable for a position at level II of the Executive Schedule under section 5313 of such title.
 (c)Treatment of additional payIf subsection (b) results in the payment of additional premium pay to a covered employee of a type that is normally creditable as basic pay for retirement or any other purpose, that additional pay shall not—
 (1)be considered to be basic pay of the covered employee for any purpose; or (2)be used in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or section 5552 of title 5, United States Code.
 (d)Aggregate limitWith respect to the application of section 5307 of title 5, United States Code, the payment of any additional premium pay to a covered employee as a result of subsection (b) shall not be counted as part of the aggregate compensation of the covered employee.
 (e)Effective dateThis section shall take effect as if enacted on October 1, 2016. 